Case: 20-40872     Document: 00515906802         Page: 1     Date Filed: 06/21/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 20-40872                            June 21, 2021
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Carlos Rocha Villaurrutia,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                           USDC No. 4:20-CR-212-5


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant Carlos Rocha Villaurrutia appeals the district
   court’s order revoking the magistrate judge’s order of pretrial release and
   detaining Villaurrutia pending trial. An indictment charged Villaurrutia with
   conspiring to possess with intent to distribute five kilograms or more of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40872      Document: 00515906802          Page: 2    Date Filed: 06/21/2021




                                    No. 20-40872


   cocaine, in violation of 21 U.S.C. § 846; conspiring to manufacture and
   distribute five kilograms or more of cocaine knowing that it would be
   unlawfully imported into the United States, in violation of 21 U.S.C. § 963;
   manufacturing and distributing five kilograms or more of cocaine knowing
   that it would be unlawfully imported into the United States, in violation of 21
   U.S.C. § 959 and 18 U.S.C. § 2; conspiring to commit money laundering, in
   violation of 18 U.S.C. § 1956(h); and conspiring to obtain aircraft registration
   certificates by falsifying and concealing material facts, in violation of 18
   U.S.C. § 371 and 49 U.S.C. § 46306.
          “Absent an error of law,” we will uphold a district court’s pretrial
   detention order “if it is supported by the proceedings below,” a deferential
   standard of review that we equate with the abuse-of-discretion standard.
   United States v. Rueben, 974 F.2d 580, 586 (5th Cir. 1992) (internal quotation
   marks and citation omitted). When, as here, the district court considers
   whether to revoke a magistrate judge’s pretrial detention order, “the district
   court acts de novo and must make an independent determination of the proper
   pretrial detention or conditions for release.” Id. at 585. We review questions
   of law de novo, United States v. Olis, 450 F.3d 583, 585 (5th Cir. 2006), and
   factual findings supporting an order of detention for clear error, United States
   v. Aron, 904 F.2d 221, 223 (5th Cir. 1990).
          The Bail Reform Act provides that a person shall be released pending
   trial unless a judge finds that “no condition or combination of conditions will
   reasonably assure the appearance of the person as required and the safety of
   any other person and the community.” 18 U.S.C. § 3142(e); see United States
   v. Hare, 873 F.2d 796, 798 (5th Cir. 1989). In this case, a rebuttable
   presumption arose that no condition or combination of conditions would
   reasonably assure the defendant’s appearance at trial and the safety of the
   community because an indictment charged Villaurrutia with “an offense for
   which a maximum term of imprisonment of ten years or more is prescribed



                                          2
Case: 20-40872       Document: 00515906802         Page: 3    Date Filed: 06/21/2021




                                    No. 20-40872


   in the Controlled Substances Act (21 U.S.C. 801 et seq.).” § 3142(e)(3)(A);
   see United States v. Trosper, 809 F.2d 1107, 1110 (5th Cir. 1987).
          Villaurrutia contends that the district court erred by finding that (1)
   he failed to rebut the presumption under § 3142(e) and (2) there were no
   conditions of release that would reasonably assure the safety of the
   community and his appearance at trial. He also asserts that the Government
   refused to recommend that he be released on bail because he was no longer
   cooperating with the Government and that, as a result, he was denied his
   right to counsel and due process of law.
          The record does not support Villaurrutia’s assertion that the district
   court shifted the Government’s burden of persuasion to him. See Hare, 873
   F.2d at 798. The district court found that Villaurrutia failed to rebut the
   presumption, but the record reflects that the district court weighed the
   presumption along with the evidence presented at the hearing in determining
   whether conditions of bond would reasonably assure Villaurrutia’s
   appearance and the safety of the community in light of the factors of
   § 3142(g). In addition to considering the nature and circumstances of the
   charged offenses, which allegedly involved complex schemes facilitated by
   Villaurrutia and others to move significant quantities of cocaine, the district
   court considered Villaurrutia’s personal and financial ties to Mexico. The
   district court also expressly acknowledged Villaurrutia’s supportive family
   and community ties and reviewed the numerous letters of support submitted
   on Villaurrutia’s behalf. However, the court implicitly found that
   Villaurrutia’s family and community ties did not outweigh other proper
   considerations.
          The record does not reflect that the district court committed any error
   of law or clearly erred by concluding that Villaurrutia was a flight risk. See
   Olis, 450 F.3d at 585; Aron, 904 F.2d at 223. Thus, we need not address the




                                          3
Case: 20-40872      Document: 00515906802          Page: 4    Date Filed: 06/21/2021




                                    No. 20-40872


   district court’s determination that the safety of the community could not
   reasonably be assured if Villaurrutia were released. See United States v.
   Fortna, 769 F.2d 243, 249 (5th Cir. 1985).
          As for Villaurrutia’s constitutional challenges, they appear to rest on
   the premise that, because one codefendant who cooperated with the
   Government was ordered released pending trial, Villaurrutia’s own
   detention pending trial is the result of his failure to cooperate with the
   Government and is being used to induce him to enter a guilty plea. These
   contentions are speculative and unavailing. Villaurrutia has not
   demonstrated that any provision of the Bail Reform Act is unconstitutional
   on its face or as applied to him. Neither has he shown that the district court’s
   decision to deny him pretrial release was based, in any part, on his failure to
   cooperate with the Government.
          The district court’s order is AFFIRMED.




                                          4